DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims filed on 04/28/2022 has been acknowledged. Claims 1-20 are currently pending and have been considered below. Claims 1-6, 9-11, 15-17 and 19-20 have been amended.  Claims 1, 11, 15 are independent claims. 

Priority
 The application claims priority of provisional application PRO 62/990,049 filled on 03/16/2020. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1-2, 5, 8, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Publication No. 2020/0137580) in view of Way (US Patent Publication No. 2019/0110174 A1).

4. 	Regarding Claim 1, Yang discloses, a computer-implemented method for filtering messages received by an autonomous vehicle, the method comprising: obtaining, a message associated with an intended recipient process running on a vehicle computing system of the autonomous vehicle, wherein the message comprises a cryptographic signature(Yang, [0024], Vehicles (e.g., 105, 110, 115, etc.) may be provided with varying levels of autonomous driving capabilities facilitated through in-vehicle computing systems. [0079], an example basic safety message from a sending roadway system upon receipt 1402 of the message at a recipient roadway system [0033], Authenticity and integrity of messages exchanged over V2X is guaranteed by digital signatures. For instance, a computing system of a vehicle or road side unit issuing such messages may sign every message sent using a secret key associated to a given certificate.  [0025], n some implementations, vehicles (e.g., 105, 110, 115) may communicate with computing systems providing sensors, data, and services in support of the vehicles' own autonomous driving capabilities);  
determining, an originating sender of the message based at least in part on the cryptographic signature, wherein the originating sender is a remote process of one or more remote processes running on one or more remote computing devices that are remote from the vehicle computing system (Yang, [0033], Authenticity and integrity of messages exchanged over V2X is guaranteed by digital signatures. For instance, a computing system of a vehicle or road side unit issuing such messages may sign every message sent using a secret key associated to a given certificate. The receiving system can verify the authenticity and integrity of any message by verifying the validity of the certificate, and of the signature.); 
Yang does not explicitly disclose the following limitation that Way teaches:
determining, a routing action for the message based on a comparison of the originating sender and at least one of: (i) an operational status of the autonomous or (ii) an operational status of one or more processes running on the autonomous vehicle (Way, [0017], a Vehicle API platform can be vehicle agnostic, allowing for any autonomous vehicle and/or compute-capable vehicle to interact with an entity's operations/control center by providing a consistent communication pipeline that any vehicle computing system would be able to use to report vehicle data (e.g., telemetry, video, etc.) and/or receive messages (e.g., command/control messages, configuration messages, alerts, advisories, etc.) from one or more clients (e.g., fleet reporting, fleet management, fleet services/maintenance, remote vehicle assistance, routing, scheduling, etc.) associated with an entity's operations system.), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the operational status of the vehicle when routing the message of the sender to enhance security features of the claimed invention.

wherein the routing action is determined from a plurality of routing actions that comprise a discarding action indicative of discarding the message and a forwarding action indicative of transmitting the message to the intended recipient process(Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).); 
and performing, the routing action for the message (Yang, [0055], the automated driving system to enable accurate and precise localization of the vehicle by the automated driving system. the automated driving system, such that the vehicle self-navigates toward a desired outcome, to deliver certain driving or user comfort expectations (e.g., speed, comfort, traffic avoidance, toll road avoidance, prioritization of scenic routes or routes that keep the vehicle within proximity of certain landmarks or amenities, etc.)).

5. 	Regarding Claim 2, Yang and Way disclose, the computer-implemented method claim 1, wherein the routing action for the message is further based on configuration data indicative of at least one of a computing system type, computing system capabilities, or a hardware class associated with the vehicle computing system  (Yang, [0033], integrity of messages exchanged over V2X is guaranteed by digital signatures. For instance, a computing system of a vehicle or road side unit issuing such messages may sign every message sent using a secret key associated to a given certificate. The receiving system can verify the authenticity and integrity of any message by verifying the validity of the certificate, and of the signature. Such certificates may be managed and issued by a trusted certificate authority.).

Regarding Claim 5, Yang and Way disclose, the computer-implemented method of claim 1, further comprising: determining, a message priority associated with the message, wherein the message priority identifies a priority level of the message relative to other messages (Yang, [0024], with varying levels of autonomous driving capabilities facilitated through in-vehicle computing system. [0069], a V2X message 1105 (e.g., safety message) may be received and be first processed by a message analysis engine 220 providing message-level anomaly detection. The message analysis engine 220 may parse the message 1105 to detect anomalies in the objects reported in the message 1105 on a per-message level); 
and determining, the routing action based on the message priority (Yang, [0092], in-vehicle and roadside systems monitoring road safety events and apply vehicle safety standards to incidents involving at least partially autonomous road vehicles, it should be appreciated that the principles discussed herein may equally apply in other environments, where machines, designed to move autonomously, may be potentially targeted for exploitation using compromised safety messages.).

Regarding Claim 8, Yang and Way disclose, the computer-implemented method of claim 1, wherein the message is obtained from the originating sender or another remote process of the one or more remote processes running on the one or more remote computing devices (Yang, [0069], The message 1105 may parsed to identify the individual objects 1110 identified by the sender of the message 1105. The objects identified in messages received from remote senders may be accumulated 1115 and held in a buffer (e.g., 1120), which continues to identify, on a sender-by-sender basis, the objects (and object attributes) reported by sending roadway systems (e.g., connected vehicles and RSUs) in an environment. In some implementations, track data (e.g., VT, LT, MT tracks) may be used to buffer and trac k objects identified by various senders.)

Regarding Claim 11, Yang discloses, a vehicle computing system comprising: 
one or more processors (Yang, Claim 17, one or more data processors); 
and one or more tangible, non-transitory, computer readable media that store instructions that are executable by the one or more processors to cause the vehicle computing system to perform operations, the operations comprising: obtaining a message, wherein the message is associated with an intended recipient process running on the vehicle computing system:(Yang, [0066], information is obtained from a combination of both V2X messages. [0028], electronic computing devices operable to receive, transmit, process, store, or manage data and information associated with an autonomous driving environment. As used in this document, the term “computer,” “processor,” “processor device,” or “processing device” is intended to encompass any suitable processing apparatus, including central processing units (CPUs). [0077], the recipient roadway system may drop the BSM (and related data tracked in associated track data), issue an MBR message, and add the sender system's identifier to the blacklist. In some examples, if a received message is detected Yang, [0024], Vehicles (e.g., 105, 110, 115, etc.) may be provided with varying levels of autonomous driving capabilities facilitated through in-vehicle computing systems.); 
determining a message type for the message, wherein the message type is indicative of an action associated with the message (Yang, [0045], The message prediction engine 222 may additionally store records of previously received messages from various other roadway systems describing objects within an environment. Based on the previously received messages and the model, an example message prediction engine 222 can predict (e.g., within a range) information to be contained in a subsequent message); 
Yang does not explicitly disclose the following limitations that Way teaches:
and determining a routing action based on the message type and at least one of(i) an operational status of the autonomous vehicle or (ii) an operational status of one of more process running on the autonomous vehicle (Way, [0017],  a Vehicle API platform can be vehicle agnostic, allowing for any autonomous vehicle and/or compute-capable vehicle to interact with an entity's operations/control center by providing a consistent communication pipeline that any vehicle computing system would be able to use to report vehicle data (e.g., telemetry, video, etc.) and/or receive messages (e.g., command/control messages, configuration messages, alerts, advisories, etc.) from one or more clients (e.g., fleet reporting, fleet management, fleet services/maintenance, remote vehicle assistance, routing, scheduling, etc.) associated with an entity's operations system.),
wherein the routing action is determined from a plurality of routing actions that comprise a discarding action indicative of discarding the message and a forwarding action indicative of transmitting the message to the intended recipient process (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).

Regarding Claim 15, Yang discloses, an autonomous vehicle comprising: 
one or more communication interfaces (Yang, [0025], the in-vehicle computing systems include communication modules to support wireless communication using one or more technologies.); 
a signature verification plugin(Yang, [0075], While V2X (and other messages) may be integrity and authenticity protected using digital signatures);
one or more processors (Yang, Claim 17, one or more data processors); 
and one or more tangible, non-transitory, computer readable media that store instructions that are executable by the one or more processors cause the one or more processors to perform operations comprising: (Yang, [0029], a memory device containing instructions, combinations of logic devices (e.g., as would be found on a printed circuit board), or other suitable hardware and/or software. A module, engine, block, unit, model, system, or logic may include one or more gates or other circuit components, which may be implemented by, e.g., transistors. In some embodiments, a module, engine, block, unit, model, system, or logic may be fully embodied as software. Software may be embodied as a software package, code, instructions, instruction sets and/or data recorded on non-transitory computer readable storage medium.);
obtaining, via the one or more communication interfaces, a message, wherein the message is associated with an intended recipient process running on the autonomous vehicle (Yang, [0024], Vehicles (e.g., 105, 110, 115, etc.) may be provided with varying levels of autonomous driving capabilities facilitated through in-vehicle computing systems. [0079], an example basic safety message from a sending roadway system upon receipt 1402 of the message at a recipient roadway system); 
and determining, via the signature verification plugin, a routing action for the message based on a comparison of the originating sender and at least one of: (i) an operational status of the autonomous vehicle or (ii)an operational status of one or more processes running on the autonomous vehicle (Way, [0017],  a Vehicle API platform can be vehicle agnostic, allowing for any autonomous vehicle and/or compute-capable vehicle to interact with an entity's operations/control center by providing a consistent communication pipeline that any vehicle computing system would be able to use to report vehicle data (e.g., telemetry, video, etc.) and/or receive messages (e.g., command/control messages, configuration messages, alerts, advisories, etc.) from one or more clients (e.g., fleet reporting, fleet management, fleet services/maintenance, remote vehicle assistance, routing, scheduling, etc.) associated with an entity's operations system.), 
wherein the routing action is determined from a plurality of routing actions that comprise a discarding action indicative of discarding the message or a forwarding action indicative of transmitting the message to the intended recipient process (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).
determining, via the signature verification plugin, an originating sender of the message, wherein the originating sender is a remote process that generated the message (Yang, [0033], Authenticity and integrity of messages exchanged over V2X is guaranteed by digital signatures. For instance, a computing system of a vehicle or road side unit issuing such messages may sign every message sent using a secret key associated to a given certificate. The receiving system can verify the authenticity and integrity of any message by verifying the validity of the certificate, and of the signature.); 

Regarding Claim 16, Yang and Way disclose, the autonomous vehicle of claim 15, 
wherein the routing action for the message is determined based, at least in part, on a comparison of the intended recipient process associated with the message (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 9-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Application No. 2020/0137580 A1) Way (US Patent Publication No. 2019/0110174 A1) in view of Weslosky (US Patent Application No. 2019/0227569 A1).

6. 	Regarding Claim 3, Yang and Way disclose, the computer-implemented method of claim 1, 
Yang and Way does not explicitly disclose the following limitations that Weslosky teaches:
wherein the operational status of the autonomous vehicle comprises one or more vehicle operational modes, the one or more vehicle operational modes comprising at least one of an autonomous driving mode, a manual driving mode, a parking mode, or a calibration mode (Weslosky, [0042], A fully autonomous (e.g., self-driving) operational mode can be one in which the autonomous vehicle can provide driving and navigational operation with minimal and/or no interaction from a human driver present in the vehicle.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the status from the autonomous vehicles operational mode to enhance security features of the claimed invention. 

7. 	Regarding Claim 4, Yang and Way disclose, the computer-implemented method of claim 1, 
Yang and Way does not explicitly disclose the following limitations that Weslosky teaches:
wherein the operational status of the one or more processes running on the autonomous vehicle comprise one or more process operational modes, the one or more process operational modes comprising at least one of an off mode, a running mode, a calibration mode, or an unknown mode (Weslosky, [0042], A fully autonomous (e.g., self-driving) operational mode can be one in which the autonomous vehicle can provide driving and navigational operation with minimal and/or no interaction from a human driver present in the vehicle. [0043], The autonomous vehicle 102 can include one or more sensors 104, a vehicle computing system 106, and one or more vehicle controls 108. The vehicle computing system 106 can include one or more computing devices and include various subsystems that can assist in controlling the autonomous vehicle 102. In particular, the vehicle computing system 106 can receive sensor data from the one or more sensors 104, attempt to comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 104, and generate an appropriate motion path through such surrounding environment. The vehicle computing system 106 can control the one or more vehicle controls 108 to operate the autonomous vehicle 102 according to the motion path.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the process of the vehicles operational mode to enhance security. 

9. 	Regarding Claim 9, Yang and Way disclose, the computer-implemented method of claim 1, further comprising: 
Yang does not explicitly disclose the following limitations that Weslosky teaches:
generating, metrics data based, at least in part, on the routing action (Weslosky, [0083], the computing system can obtain data related to tasks and/or remote operators (e.g., resolution data, task log data, etc.) and generate reporting/analytics based on one or more metrics); 
storing, the metrics data on one or more memory devices of the autonomous vehicle (Weslosky, [0007], storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operation. [0086], The task management platform 402 can obtain the vehicle state data for use in determining whether a vehicle event has occurred, such as when vehicle metrics deviate from normal or historical trends); 	
and determining, a reliability of at least one of the one or more remote processes based, at least in part, on the metrics data (Weslosky, [0083], At 314, the computing system can, optionally, generate analytics based at least in part on the one or more tasks. For example, the computing system can obtain data related to tasks and/or remote operators (e.g., resolution data, task log data, etc.) and generate reporting/analytics based on one or more metrics).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include metrics data on the autonomous vehicle and to determine the remote process of the data to enhance security features. 

10. 	Regarding Claim 10, Yang, Way and Weslosky disclose, the computer-implemented method of claim 9, wherein the metrics data comprises an indication of the originating sender, the intended recipient process, and the routing action (Yang, [0072], Messages may be received at a particular cadence, with the receiving roadway system fetching (e.g., at 1108) each of the latest objects (or data describing the detected objects in a driving environment) from all the neighboring senders, and aligns 1130 them to the latest timestamp (e.g., using a same or similar time reference, such as GPS time). In some cases, time alignment 1130 may be accomplished according to a model (e.g., a constant velocity model), which may be used to predict the state of objects in the environment, for which the longitudinal position of an object at time t+Δt is given by xt+Δt=xt+{dot over (x)}tΔt. After alignment 1130, objects from multiple senders are clustered 1135 based on a distance metric.).

28. 	Regarding Claim 17, Yang and Way disclose, the autonomous vehicle of claim 16,  
and wherein determining the routing action for the message comprises: determining the discarding action in response to a determination that the intended recipient process is not at least one of the one or more onboard processes running onboard the autonomous vehicle (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system).);
Yang and Way does not explicitly disclose the following limitations that Weslosky teaches:
wherein the operational status of the one or more processes running on the autonomous vehicle are indicative of one or more of onboard processes running onboard the autonomous vehicle (Weslosky, [0021], The vehicle(s) can be autonomous vehicles that include various systems and devices configured to control the operation of the vehicle. For example, an autonomous vehicle can include an onboard vehicle computing system for operating the autonomous vehicle (e.g., located on or within the autonomous vehicle).); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the onboard status within one or more process within the running autonomous vehicle to enhance security

29. 	Regarding Claim 18, Yang and Way disclose, the autonomous vehicle of claim 15, and wherein the discarding action comprises discarding the message before the message is transmitted to the intended recipient process (Weslosky, [0021], The vehicle(s) can be autonomous vehicles that include various systems and devices configured to control the operation of the vehicle. For example, an autonomous vehicle can include an onboard vehicle computing system for operating the autonomous vehicle (e.g., located on or within the autonomous vehicle));
	Yang and Way does not explicitly disclose the following limitaitons that Weslosky teaches:
wherein the intended recipient process comprises a process running onboard the autonomous vehicle (Weslosky, [0044], in some implementations, the vehicle computing system 106 can communicate with various data acquisition systems, autonomy systems, and/or vehicle control systems onboard the autonomous vehicle and obtain data indicative of one or more parameters associated with the vehicle. The vehicle computing system can be configured to determine the existence of a fault associated with the vehicle, for example, based in part on such parameter data. The vehicle computing system 106 can determine one or more actions to be performed by the autonomous vehicle to address the existence of the fault.) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the users process of the onboard system of the autonomous vehicle to enhance security features.

30. 	Regarding Claim 19, Yang and Way disclose, the autonomous vehicle of claim 15, further comprising: 
Yang and Way does not explicitly disclose the following limitations that Weslosky teaches:
a security manager configured to maintain a current blueprint indicative of the operational status of the autonomous vehicle and the operational status of the one or more process running on the autonomous vehicle at a current time, (Weslosky, [0021], The vehicle(s) can be autonomous vehicles that include various systems and devices configured to control the operation of the vehicle. For example, an autonomous vehicle can include an onboard vehicle computing system for operating the autonomous vehicle (e.g., located on or within the autonomous vehicle).);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to maintain the blueprint of the operational status within the autonomous vehicle to enhance security features. 

31. 	Regarding Claim 20, Yang, Way and Weslosky disclose, the autonomous vehicle of claim 19, 
Yang and Way does not explicitly disclose the following limitations that Weslosky teaches:
wherein the operational data comprises one or more state changes associated with the autonomous vehicle or one or more processes running on the autonomous vehicle (Weslosky, [0021], The vehicle(s) can be autonomous vehicles that include various systems and devices configured to control the operation of the vehicle. For example, an autonomous vehicle can include an onboard vehicle computing system for operating the autonomous vehicle (e.g., located on or within the autonomous vehicle).);
and wherein maintaining the current blueprint of the autonomous vehicle comprises: updating the operational status associated with the autonomous vehicle or the one or more processes running on the autonomous vehicle based, at least in part, on the operational data (Weslosky, [0026], in some implementations, the task management platform can communicate with one or more applications and/or services, for example, operating within the entity's operations/control center and/or the like, to obtain operational data for use in determining vehicle events and/or tasks associated with vehicle events. For example, the task management platform can obtain data from other applications and/or services (e.g., fleet management, fleet maintenance, etc.), such as vehicle service history, vehicle recall information, fleet metrics, operating parameters, and/or the like, to assist in determining whether one or more tasks should be generated in regard to a detected vehicle event. [0021], The vehicle(s) can be autonomous vehicles that include various systems and devices configured to control the operation of the vehicle. For example, an autonomous vehicle can include an onboard vehicle computing system for operating the autonomous vehicle (e.g., located on or within the autonomous vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the operational status of the autonomous vehicle within the processor and to maintain the blueprint that’s associated with the vehicle to enhance security features.


11. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Publication No. 2020/0137580 A1) and Way (US Patent Publication No. 20190110174 A1) in view of Maher (US Patent Publication No. 20130212659 A1).

12. 	Regarding Claim 6, Yang, the computer-implemented method of claim 1, 
Yang and Way does not explicitly disclose the following limitations that Maher teaches:
wherein determining, the originating sender of the message based at least in part on the cryptographic signature comprises: identifying, by the vehicle computing system, the cryptographic signature of the message (Maher, [0131], As illustrated, messages originating from trusted systems, components, and devices included in and associated with the vehicle 100 may be encrypted and/or digitally signed using one or more cryptographic keys ); 
decrypting, the cryptographic signature of the message (Maher, [0131], Trusted systems receiving the encrypted and/or signed messages 600 may use complementary cryptographic keys to, for example, decrypt, and/or verify the signature associated with, the messages); 
and identifying, the originating sender of the message based, at least in part, on the decrypted signature (Maher, [0131], As only trusted systems, components, and devices included in and associated with the vehicle 100 possess the cryptographic keys needed to properly decrypt and/or verify the message).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention the decrypting of the computing system within the cryptographic message where the sender decrypts the signature to enhance security. 

13. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Publication No. 2020/0137580 A1), Way (US Patent Publication No. 20190110174 A1) and Maher (US Patent Publication No. 20130212659 A1) in view of Vandervort (US Patent Publication No. 2013/0166914 A1).

14. 	Regarding Claim 7, Yang, Way and Maher disclose, the computer-implemented method of claim 6, 
Yang, Way and Maher does not explicitly disclose the following limitations that Vandervort teaches: 
wherein the cryptographic signature is process specific, and wherein the cryptographic signature is previously generated for the message by the originating sender (Vandervort, [0011], The recipient may verify the integrity of the original message by confirming that the received digital signature matches the received content. The recipient may further verify the authenticity of the message by transmitting a confirmation request message back to the sender that includes the original digital signature).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cryptographic signature that generates the message to the sender to enhance security features. 

20. 	Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Publication No. 2020/0137580 A1), and Way (US Patent Publication No. 20190110174 A1) in view of Himler (US Patent Publication No. 10027701 B1).

21. 	Regarding Claim 12, Yang and Way disclose, the vehicle computing system of claim 11, 
and determining the routing action based on a comparison of the message type and the originating sender (Yang, [0079], the recipient may further determine 1410 whether the sender's ID corresponds to any V2X tracks (e.g., VT IDs). If the sender ID corresponds to a known VT, the information within the BSM may be fused 1411 with a corresponding VT. If the sender ID does not correspond to existing MTs (or VTs), the receiver may perform 1412 range checks (e.g., comparing the distance calculated with BSM's location with the maximum wireless range, or checking whether the BSM places the vehicle in a drivable space) to determine 1414 validity of the message (at the message level). For instance, if the message fails the range check(s), the message may be discarded 1416 (e.g., and the sender ID added 1418 to a local blacklist). [0080], the message may be discarded 1416, sender ID is added 1418 to a local blacklist, and a misbehavior report message 1432 may be generated and sent to other systems (e.g., neighboring vehicles, drones, RSUs, etc. or remote systems, such as a misbehavior authority system); 
Yang and Way does not explicitly disclose the following limitations that Himler teaches:
wherein determining the routing action comprises: determining an originating sender for the message, wherein the originating sender is a remote process of one or more remote processes running on one or more remote devices remote from the vehicle computing system (Himler, Abstract, The client device then determines whether to forward the message to a remote service for analysis by assessing whether the received message originated from a trusted sender. If and only if the client device determines that the received message originated from a trusted sender, it will permit the client device to take other action on the received message and not report the received message to a remote service for further analysis. If the client device does not determine that the received message originated from a trusted sender, it will report the received message to a remote service for further analysis)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the creating sender of the message to the remote process of the vehicle computing system to enhance security

22. 	Regarding Claim 13, Yang, Way and Himler disclose, The vehicle computing system of claim 12, 
wherein the message type comprises a respective message type of a plurality of predefined message types, and wherein each of the plurality of predefined message types are associated with at least one of the one or more remote processes (Yang, [0069], The message 1105 may parsed to identify the individual objects 1110 identified by the sender of the message 1105. The objects identified in messages received from remote senders may be accumulated 1115 and held in a buffer (e.g., 1120), which continues to identify, on a sender-by-sender basis, the objects (and object attributes) reported by sending roadway systems (e.g., connected vehicles and RSUs) in an environment. In some implementations, track data (e.g., VT, LT, MT tracks) may be used to buffer and track objects identified by various senders.).

	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Patent Publication No. 2020/0137580 A1), Way (US Patent Publication No. 2019/0110174 A1) and Maher (US Patent Publication No. 20130212659 A1) in view of Bronk (US Patent Publication No. 2017/0244565 A1).

24. 	Regarding Claim 14, Yang and Way disclose, the vehicle computing system of claim 11, 
Yang does not explicitly disclose the following limitations that Way teaches:
and determining the routing action based, at least in part, on the validity of the message (Way, Claim 17, providing the one or more messages to one or more clients based at least in part on the determined routing).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the validation of the messages by determining the routing to enhance security. 
Yang and Way does not explicitly disclose the following limitations that Maher teaches:
determining a validity of the message based on the cryptographic signature and the cryptographic key (Maher, [0131], Trusted systems receiving the encrypted and/or signed messages 600 may use complementary cryptographic keys to, for example, decrypt, and/or verify the signature associated with, the messages.); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to validate the messages on the cryptographic key and signature to enhance security features on the invention. 
Yang, Way and Maher does not explicitly disclose the following limitations that Bronk teaches:
wherein the message comprises a cryptographic signature (Bronk, [0037], the cryptographic module 208 may also verify cryptographic signatures of incoming messages.); 
and wherein determining the routing action further comprises: obtaining a cryptographic key associated with the message (Bronk, [0037], in some embodiments, the cryptographic module 208 may also verify cryptographic signatures of incoming messages (e.g., based on public cryptographic keys received from the relevant parties such as the manufacturer server 112 and/or a certificate authority).); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cryptographic signature within the message and the cryptographic key that associates the message when routing the actions to enhance security features. 







Conclusion
32.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433